
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.19


COMMON STOCK PURCHASE WARRANT
REVISED


THIS SECURITY AND ANY SHARES ISSUED UPON EXERCISE OF THIS SECURITY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS THE APPLICABLE SECURITY HAS BEEN REGISTERED UNDER THE ACT AND
SUCH LAWS OR (1) REGISTRATION UNDER SUCH LAWS IS NOT REQUIRED AND (2) AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY IS FURNISHED TO THE COMPANY TO THE EFFECT
THAT REGISTRATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.


THE MACNEAL-SCHWENDLER CORPORATION


WARRANT TO PURCHASE COMMON STOCK

        This certifies that, for value received, Kubota Solid Technology
Corporation ("KUSCO"), a Japanese corporation ("the Holder") is entitled to
subscribe for and purchase up to 32,967 shares (subject to adjustment from time
to time pursuant to the provisions of Section 5 hereof) of fully paid and
nonassessable Common Stock of The MacNeal-Schwendler Corporation, a Delaware
corporation (the "Company"), at the price specified in Section 2 hereof, as such
price may be adjusted from time to time pursuant to Section 5 hereof (the
"Warrant Price"), subject to the provisions and upon the terms and conditions
hereinafter set forth and callable by the Company upon the terms and conditions
set forth in Section l hereof.

        As used herein, the term "Common Stock" shall mean the Company's
presently authorized Common Stock, par value $.01 per share, and any stock into
or for which such Common Stock may hereafter be converted or exchanged.

        1.    Term of Warrant.

        The purchase right represented by this Warrant is exercisable, in whole
or in part, at any time during a period beginning on May 15, 2000 and ending
May 15, 2003.

        2.    Warrant Price.

        The Warrant Price is $11.375 per share, subject to adjustment from time
to time pursuant to the provisions of Section 5 hereof.

        3.    Method of Exercise; Payment; Issuance of New Warrant.

        Subject to Section 1 hereof, the purchase right represented by this
Warrant may be exercised by the Holder, in whole or in part, by the surrender of
this Warrant (with the notice of exercise form attached hereto, as Exhibit 1
duly executed) at the principal office of the Company and by the payment to the
Company, by cashier's check or wire transfer, of an amount equal to the then
applicable Warrant Price per share multiplied by the number of shares then being
purchased. The Company agrees that the shares so purchased shall be deemed to be
issued to the Holder as the record owner of such shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment made for such shares as aforesaid. In the event of any exercise of the
rights represented by this Warrant, certificates for the shares of stock so
purchased shall be delivered to the Holder within 15 days thereafter and, unless
this Warrant has been fully exercised or expired, a new Warrant

1

--------------------------------------------------------------------------------


representing the portion of the shares, if any, with respect to which this
Warrant shall not then have been exercised, shall also be issued to the Holder
within such 15 day period.

        4.    Stock Fully Paid; Reservation of Shares.

        All Common Stock which may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be fully paid and
nonassessable, and free from all United States taxes, liens and charges with
respect to the issue thereof. During the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved for the purpose of the issuance upon exercise of the
purchase rights evidenced by this Warrant, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant.

        5.    Adjustment of Purchase Price and Number of Shares.

        The kind of securities purchasable upon the exercise of this Warrant,
the Warrant Price and the number of shares purchasable upon exercise of this
Warrant shall be subject to adjustment from time to time upon the occurrence of
the following events:

                (a)    Reclassification, Consolidation, or Merger. In case of
any reclassification or change of outstanding securities of the class issuable
upon exercise of this Warrant (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination), or in case of any consolidation or merger of the
Company with or into another corporation, other than a Merger with another
corporation in which the Company is a continuing corporation and which does not
result in any reclassification or change of outstanding securities issuable upon
exercise of this Warrant, the Company, or such successor, as the case may be,
shall execute a new Warrant, providing that the Holder of this Warrant shall
have the right to exercise such new Warrant and procure upon such exercise, in
lieu of each share of Common Stock theretofore issuable upon exercise of this
Warrant, the kind and amount of shares of stock, other securities, money and
property receivable upon such reclassification, change, consolidation, or merger
by a Holder of one share of Common Stock; provided, however, that the Board of
Directors of the Company may determine that, upon the occurrence of any of the
following listed events, this Warrant will become immediately exercisable, in
whole or in part, on such date of occurrence and if unexercised, in whole or in
part, by the Holder, will thereupon terminate: (i) a stockholder approved
dissolution or liquidation of the Company; (ii) a stockholder approved sale of
substantially all of the Company's business and/or assets to a person or entity
that is not a subsidiary or affiliate of the Company; or (iii) any consolidation
or merger of the Company with or into one or more entities that are not
subsidiaries or other affiliates of the Company where the Company does not
survive. Any new Warrant shall provide for adjustments, which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section 5. The provisions of this subparagraph (a) shall similarly apply to
successive reclassification, changes, consolidations, and mergers.

                (b)    Subdivision or Combination of Shares. If the Company at
any time while this Warrant remains outstanding and unexpired shall subdivide or
combine its common stock, or distribute dividends on its common stock payable in
Common Stock, the Warrant Price shall be proportionately decreased in the case
of a subdivision or increased in the case of a combination or dividend.

                (c)    Adjustment of Number of Shares. Upon each adjustment in
the Warrant Price pursuant to any of subparagraphs (a) through (c) of this
Section 5, the number of shares of Common Stock purchasable hereunder shall be
adjusted, to the nearest whole share, to the product obtained by multiplying the
number of shares purchasable immediately prior to such adjustment in the Warrant
Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.

2

--------------------------------------------------------------------------------

        6.    Notice of Adjustments.

        Whenever any Warrant Price shall be adjusted pursuant to Section 5
hereof, the Company shall prepare a certificate signed by its chief financial
officer setting forth, in reasonable detail, the event requiring the adjustment,
the amount of the adjustment, the method by which such adjustment was
calculated, the Warrant Price after giving effect to such adjustment and the
number of shares then purchasable upon exercise of this Warrant, and shall cause
copies of such certificate to be mailed (by first class mail, postage prepaid)
to the Holder of this Warrant at the address specified in Section 10(c) hereof,
or at such other address as may be provided to the Company in writing by the
Holder of this Warrant.

        7.    Fractional Shares.

        No fractional shares of Common Stock will be issued in conjunction with
any exercise hereunder, but in lieu of such fractional shares the Company shall
make a cash payment therefore on the basis of the Warrant Price then in effect.

        8.    Compliance with Securities Act.

        The Holder of this Warrant, by acceptance hereof, agrees that this
Warrant and the shares of Common Stock to be issued on exercise hereof are being
acquired for investment and that it will not offer, sell or otherwise dispose of
this Warrant or any shares of Common Stock to be issued upon exercise hereof
except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended (the "Act"). This Warrant and all shares of
Common Stock issued upon exercise of this Warrant (unless registered under the
Act) shall be stamped and imprinted with a legend substantially in the following
form:

"THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS IT HAS BEEN REGISTERED UNDER THE ACT
AND SUCH LAWS OR (1) REGISTRATION UNDER SUCH LAWS IS NOT REQUIRED AND (2) AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY IS FURNISHED TO THE COMPANY TO
THE EFFECT THAT REGISTRATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED."

        9.    Transfer and Exchange of Warrant.

        This Warrant is not transferable or exchangeable without the consent of
the Company.

        10.    Miscellaneous.

                (a)    No Rights as Shareholder. The Holder of this Warrant
shall not be entitled to vote or receive dividends or be deemed the Holder of
Common Stock or any other securities of the Company that may at any time be
issuable on the exercise hereof for any purpose, nor shall anything contained
herein be construed to confer upon the Holder of this Warrant, as such, any of
the rights of a shareholder of the Company or any right to vote for the election
of directors or upon any matter submitted to shareholders at any meeting
thereof, or to give or withhold consent to any corporate action (whether upon
any recapitalization, issuance of stock, reclassification of stock, change of
par value or change of stock to no par value, consolidation, merger, conveyance
or other vise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until the Warrant shall have been exercised and
the shares purchasable upon the exercise hereof shall have become deliverable,
as provided herein.

                (b)    Replacement. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of mutilation, on surrender and

3

--------------------------------------------------------------------------------


cancellation of this Warrant, the Company, at the Holder's expense, will execute
and deliver, in lieu of this Warrant, a new Warrant of like tenor.

                (c)    Notice. Any notice given to either party under this
Warrant shall be in writing, and shall be addressed as follows, or to such other
address as the party receiving such notice shall have previously specified to
the party sending such notice. Any notice hereunder shall be deemed to have been
given upon the earlier of delivery thereof by hand delivery, by courier, or by
standard form of telecommunication or three (3) business days after the mailing
thereof in the U.S. mail if sent registered mail with postage prepaid.

    If to the Holder:     Kubota Solid Technology Corporation ("KUSCO")
1-7 Higashishinbasi-2 chome
Minato-ku,
Tokyo 105-0021 JAPAN     Attention:   Mr. Hironao Ichinohe
Manager of Administration     Telephone:   81-3-3438-3868     Telefax:  
81-3-3438-3473
 
 
If to the Company:     815 Colorado Boulevard
Los Angeles, CA 90041-1777     Attention:   Louis A. Greco
Chief Financial Officer     Telephone:   (213) 259-3841     Telefax:  
(213) 259-4969

                (d)    Governing Law. This Warrant shall be governed and
construed under the laws of the State of California.

        This Warrant is executed as of this 15th day of May, 1998.

    THE MACNEAL-SCHWENDLER CORPORATION
 
 
By:
 
/s/  LOUIS A. GRECO      

--------------------------------------------------------------------------------


 
 
Name:
 
Louis A. Greco

--------------------------------------------------------------------------------


 
 
Title:
 
Chief Financial Officer

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------


EXHIBIT 1


NOTICE OF EXERCISE


TO:    THE MACNEAL-SCHWENDLER CORPORATION

        1.    The undersigned hereby elects to
purchase                        shares of Common Stock of The MacNeal-Schwendler
Corporation pursuant to the terms of the attached Warrant, and tenders herewith
payment of the purchase price of such shares in full.

        2.    Please issue a certificate or certificates representing said
shares of Common Stock in the name of the Holder at the address specified below:

Kubota Solid Technology Corporation ("KUSCO")
1-7 Higashishinbasi-2 chome
Minato-ku,
Tokyo 105-0021 JAPAN

        3.    The undersigned represents that the aforesaid shares of Common
Stock are being acquired for the account of the undersigned for investment and
not with a view to, or for resale in connection with, the distribution thereof
and that the undersigned has no present intention of distributing or reselling
such shares.

    Kubota Solid Technology Corporation ("KUSCO")
 
 
     

--------------------------------------------------------------------------------

(Signature of Holder)

5

--------------------------------------------------------------------------------


COMMON STOCK PURCHASE WARRANT
REVISED


THIS SECURITY AND ANY SHARES ISSUED UPON EXERCISE OF THIS SECURITY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS THE APPLICABLE SECURITY HAS BEEN REGISTERED UNDER THE ACT AND
SUCH LAWS OR (1) REGISTRATION UNDER SUCH LAWS IS NOT REQUIRED AND (2) AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY IS FURNISHED TO THE COMPANY TO THE EFFECT
THAT REGISTRATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.


THE MACNEAL-SCHWENDLER CORPORATION


WARRANT TO PURCHASE COMMON STOCK

        This certifies that, for value received, Kubota Solid Technology
Corporation ("KUSCO"), a Japanese corporation ("the Holder") is entitled to
subscribe for and purchase up to 38,216 shares (subject to adjustment from time
to time pursuant to the provisions of Section 5 hereof) of fully paid and
nonassessable Common Stock of The MacNeal-Schwendler Corporation, a Delaware
corporation (the "Company"), at the price specified in Section 2 hereof, as such
price may be adjusted from time to time pursuant to Section 5 hereof (the
"Warrant Price"), subject to the provisions and upon the terms and conditions
hereinafter set forth and callable by the Company upon the terms and conditions
set forth in Section l hereof.

        As used herein, the term "Common Stock" shall mean the Company's
presently authorized Common Stock, par value $.01 per share, and any stock into
or for which such Common Stock may hereafter be converted or exchanged.

        1.    Term of Warrant.

        The purchase right represented by this Warrant is exercisable, in whole
or in part, at any time during a period beginning on June 30, 2000 and ending
June 30, 2003.

        2.    Warrant Price.

        The Warrant Price is $9.8125 per share, subject to adjustment from time
to time pursuant to the provisions of Section 5 hereof.

        3.    Method of Exercise; Payment; Issuance of New Warrant.

        Subject to Section 1 hereof, the purchase right represented by this
Warrant may be exercised by the Holder, in whole or in part, by the surrender of
this Warrant (with the notice of exercise form attached hereto, as Exhibit 1
duly executed) at the principal office of the Company and by the payment to the
Company, by cashier's check or wire transfer, of an amount equal to the then
applicable Warrant Price per share multiplied by the number of shares then being
purchased. The Company agrees that the shares so purchased shall be deemed to be
issued to the Holder as the record owner of such shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment made for such shares as aforesaid. In the event of any exercise of the
rights represented by this Warrant, certificates for the shares of stock so
purchased shall be delivered to the Holder within 15 days thereafter and, unless
this Warrant has been fully exercised or expired, a new Warrant representing the
portion of the shares, if any, with respect to which this Warrant shall not then
have been exercised, shall also be issued to the Holder within such 15 day
period.

6

--------------------------------------------------------------------------------


        4.    Stock Fully Paid; Reservation of Shares.

        All Common Stock which may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be fully paid and
nonassessable, and free from all United States taxes, liens and charges with
respect to the issue thereof. During the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved for the purpose of the issuance upon exercise of the
purchase rights evidenced by this Warrant, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant.

        5.    Adjustment of Purchase Price and Number of Shares.

        The kind of securities purchasable upon the exercise of this Warrant,
the Warrant Price and the number of shares purchasable upon exercise of this
Warrant shall be subject to adjustment from time to time upon the occurrence of
the following events:

                (a)    Reclassification, Consolidation, or Merger. In case of
any reclassification or change of outstanding securities of the class issuable
upon exercise of this Warrant (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination), or in case of any consolidation or merger of the
Company with or into another corporation, other than a Merger with another
corporation in which the Company is a continuing corporation and which does not
result in any reclassification or change of outstanding securities issuable upon
exercise of this Warrant, the Company, or such successor, as the case may be,
shall execute a new Warrant, providing that the Holder of this Warrant shall
have the right to exercise such new Warrant and procure upon such exercise, in
lieu of each share of Common Stock theretofore issuable upon exercise of this
Warrant, the kind and amount of shares of stock, other securities, money and
property receivable upon such reclassification, change, consolidation, or merger
by a Holder of one share of Common Stock; provided, however, that the Board of
Directors of the Company may determine that, upon the occurrence of any of the
following listed events, this Warrant will become immediately exercisable, in
whole or in part, on such date of occurrence and if unexercised, in whole or in
part, by the Holder, will thereupon terminate: (i) a stockholder approved
dissolution or liquidation of the Company; (ii) a stockholder approved sale of
substantially all of the Company's business and/or assets to a person or entity
that is not a subsidiary or affiliate of the Company; or (iii) any consolidation
or merger of the Company with or into one or more entities that are not
subsidiaries or other affiliates of the Company where the Company does not
survive. Any new Warrant shall provide for adjustments, which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section 5. The provisions of this subparagraph (a) shall similarly apply to
successive reclassification, changes, consolidations, and mergers.

                (b)    Subdivision or Combination of Shares. If the Company at
any time while this Warrant remains outstanding and unexpired shall subdivide or
combine its common stock, or distribute dividends on its common stock payable in
Common Stock, the Warrant Price shall be proportionately decreased in the case
of a subdivision or increased in the case of a combination or dividend.

                (c)    Adjustment of Number of Shares. Upon each adjustment in
the Warrant Price pursuant to any of subparagraphs (a) through (c) of this
Section 5, the number of shares of Common Stock purchasable hereunder shall be
adjusted, to the nearest whole share, to the product obtained by multiplying the
number of shares purchasable immediately prior to such adjustment in the Warrant
Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.

        6.    Notice of Adjustments.

        Whenever any Warrant Price shall be adjusted pursuant to Section 5
hereof, the Company shall prepare a certificate signed by its chief financial
officer setting forth, in reasonable detail, the event

7

--------------------------------------------------------------------------------


requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, the Warrant Price after giving effect to such
adjustment and the number of shares then purchasable upon exercise of this
Warrant, and shall cause copies of such certificate to be mailed (by first class
mail, postage prepaid) to the Holder of this Warrant at the address specified in
Section 10(c) hereof, or at such other address as may be provided to the Company
in writing by the Holder of this Warrant.

        7.    Fractional Shares.

        No fractional shares of Common Stock will be issued in conjunction with
any exercise hereunder, but in lieu of such fractional shares the Company shall
make a cash payment therefore on the basis of the Warrant Price then in effect.

        8.    Compliance with Securities Act.

        The Holder of this Warrant, by acceptance hereof, agrees that this
Warrant and the shares of Common Stock to be issued on exercise hereof are being
acquired for investment and that it will not offer, sell or otherwise dispose of
this Warrant or any shares of Common Stock to be issued upon exercise hereof
except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended (the "Act"). This Warrant and all shares of
Common Stock issued upon exercise of this Warrant (unless registered under the
Act) shall be stamped and imprinted with a legend substantially in the following
form:

"THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS IT HAS BEEN REGISTERED UNDER THE ACT
AND SUCH LAWS OR (1) REGISTRATION UNDER SUCH LAWS IS NOT REQUIRED AND (2) AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY IS FURNISHED TO THE COMPANY TO
THE EFFECT THAT REGISTRATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED."

        9.    Transfer and Exchange of Warrant.

        This Warrant is not transferable or exchangeable without the consent of
the Company.

        10.    Miscellaneous.

                (a)    No Rights as Shareholder. The Holder of this Warrant
shall not be entitled to vote or receive dividends or be deemed the Holder of
Common Stock or any other securities of the Company that may at any time be
issuable on the exercise hereof for any purpose, nor shall anything contained
herein be construed to confer upon the Holder of this Warrant, as such, any of
the rights of a shareholder of the Company or any right to vote for the election
of directors or upon any matter submitted to shareholders at any meeting
thereof, or to give or withhold consent to any corporate action (whether upon
any recapitalization, issuance of stock, reclassification of stock, change of
par value or change of stock to no par value, consolidation, merger, conveyance
or other vise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until the Warrant shall have been exercised and
the shares purchasable upon the exercise hereof shall have become deliverable,
as provided herein.

                (b)    Replacement. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of mutilation, on surrender and cancellation of
this Warrant, the Company, at the Holder's expense, will execute and deliver, in
lieu of this Warrant, a new Warrant of like tenor.

                (c)    Notice. Any notice given to either party under this
Warrant shall be in writing, and shall be addressed as follows, or to such other
address as the party receiving such notice shall have

8

--------------------------------------------------------------------------------


previously specified to the party sending such notice. Any notice hereunder
shall be deemed to have been given upon the earlier of delivery thereof by hand
delivery, by courier, or by standard form of telecommunication or three
(3) business days after the mailing thereof in the U.S. mail if sent registered
mail with postage prepaid.

    If to the Holder:     Kubota Solid Technology Corporation ("KUSCO")
1-7 Higashishinbasi-2 chome
Minato-ku,
Tokyo 105-0021 JAPAN     Attention:   Mr. Hironao Ichinohe
Manager of Administration     Telephone:   81-3-3438-3868     Telefax:  
81-3-3438-3473
 
 
If to the Company:     815 Colorado Boulevard
Los Angeles, CA 90041-1777     Attention:   Louis A. Greco
Chief Financial Officer     Telephone:   (213) 259-3841     Telefax:  
(213) 259-4969

                (d)    Governing Law. This Warrant shall be governed and
construed under the laws of the State of California.

        This Warrant is executed as of this 30th day of June, 1998.

    THE MACNEAL-SCHWENDLER CORPORATION
 
 
By:
 
/s/  LOUIS A. GRECO      

--------------------------------------------------------------------------------


 
 
Name:
 
Louis A. Greco

--------------------------------------------------------------------------------


 
 
Title:
 
Chief Financial Officer

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------


EXHIBIT 1


NOTICE OF EXERCISE


TO:    THE MACNEAL-SCHWENDLER CORPORATION

        1.    The undersigned hereby elects to
purchase                        shares of Common Stock of The MacNeal-Schwendler
Corporation pursuant to the terms of the attached Warrant, and tenders herewith
payment of the purchase price of such shares in full.

        2.    Please issue a certificate or certificates representing said
shares of Common Stock in the name of the Holder at the address specified below:

Kubota Solid Technology Corporation ("KUSCO")
1-7 Higashishinbasi-2 chome
Minato-ku,
Tokyo 105-0021 JAPAN

        3.    The undersigned represents that the aforesaid shares of Common
Stock are being acquired for the account of the undersigned for investment and
not with a view to, or for resale in connection with, the distribution thereof
and that the undersigned has no present intention of distributing or reselling
such shares.

    Kubota Solid Technology Corporation ("KUSCO")
 
 
     

--------------------------------------------------------------------------------

(Signature of Holder)

10

--------------------------------------------------------------------------------




COMMON STOCK PURCHASE WARRANT


THIS SECURITY AND ANY SHARES ISSUED UPON EXERCISE OF THIS SECURITY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS THE APPLICABLE SECURITY HAS BEEN REGISTERED UNDER THE ACT AND
SUCH LAWS OR (1) REGISTRATION UNDER SUCH LAWS IS NOT REQUIRED AND (2) AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY IS FURNISHED TO THE COMPANY TO THE EFFECT
THAT REGISTRATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.


THE MACNEAL-SCHWENDLER CORPORATION


WARRANT TO PURCHASE COMMON STOCK

        This certifies that, for value received, Kubota Solid Technology
Corporation ("KUSCO"), a Japanese corporation ("the Holder") is entitled to
subscribe for and purchase up to 60,606 shares (subject to adjustment from time
to time pursuant to the provisions of Section 5 hereof) of fully paid and
nonassessable Common Stock of The MacNeal-Schwendler Corporation, a Delaware
corporation (the "Company"), at the price specified in Section 2 hereof, as such
price may be adjusted from time to time pursuant to Section 5 hereof (the
"Warrant Price"), subject to the provisions and upon the terms and conditions
hereinafter set forth and callable by the Company upon the terms and conditions
set forth in Section l hereof.

        As used herein, the term "Common Stock" shall mean the Company's
presently authorized Common Stock, par value $.01 per share, and any stock into
or for which such Common Stock may hereafter be converted or exchanged.

        1.    Term of Warrant.

        The purchase right represented by this Warrant is exercisable, in whole
or in part, at any time during a period beginning on September 30, 2000 and
ending September 30, 2003.

        2.    Warrant Price.

        The Warrant Price is $6.1875 per share, subject to adjustment from time
to time pursuant to the provisions of Section 5 hereof.

        3.    Method of Exercise; Payment; Issuance of New Warrant.

        Subject to Section 1 hereof, the purchase right represented by this
Warrant may be exercised by the Holder, in whole or in part, by the surrender of
this Warrant (with the notice of exercise form attached hereto, as Exhibit 1
duly executed) at the principal office of the Company and by the payment to the
Company, by cashier's check or wire transfer, of an amount equal to the then
applicable Warrant Price per share multiplied by the number of shares then being
purchased. The Company agrees that the shares so purchased shall be deemed to be
issued to the Holder as the record owner of such shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment made for such shares as aforesaid. In the event of any exercise of the
rights represented by this Warrant, certificates for the shares of stock so
purchased shall be delivered to the Holder within 15 days thereafter and, unless
this Warrant has been fully exercised or expired, a new Warrant representing the
portion of the shares, if any, with respect to which this Warrant shall not then
have been exercised, shall also be issued to the Holder within such 15 day
period.

11

--------------------------------------------------------------------------------


        4.    Stock Fully Paid; Reservation of Shares.

        All Common Stock which may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be fully paid and
nonassessable, and free from all United States taxes, liens and charges with
respect to the issue thereof. During the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved for the purpose of the issuance upon exercise of the
purchase rights evidenced by this Warrant, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant.

        5.    Adjustment of Purchase Price and Number of Shares.

        The kind of securities purchasable upon the exercise of this Warrant,
the Warrant Price and the number of shares purchasable upon exercise of this
Warrant shall be subject to adjustment from time to time upon the occurrence of
the following events:

                (a)    Reclassification, Consolidation, or Merger. In case of
any reclassification or change of outstanding securities of the class issuable
upon exercise of this Warrant (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination), or in case of any consolidation or merger of the
Company with or into another corporation, other than a Merger with another
corporation in which the Company is a continuing corporation and which does not
result in any reclassification or change of outstanding securities issuable upon
exercise of this Warrant, the Company, or such successor, as the case may be,
shall execute a new Warrant, providing that the Holder of this Warrant shall
have the right to exercise such new Warrant and procure upon such exercise, in
lieu of each share of Common Stock theretofore issuable upon exercise of this
Warrant, the kind and amount of shares of stock, other securities, money and
property receivable upon such reclassification, change, consolidation, or merger
by a Holder of one share of Common Stock; provided, however, that the Board of
Directors of the Company may determine that, upon the occurrence of any of the
following listed events, this Warrant will become immediately exercisable, in
whole or in part, on such date of occurrence and if unexercised, in whole or in
part, by the Holder, will thereupon terminate: (i) a stockholder approved
dissolution or liquidation of the Company; (ii) a stockholder approved sale of
substantially all of the Company's business and/or assets to a person or entity
that is not a subsidiary or affiliate of the Company; or (iii) any consolidation
or merger of the Company with or into one or more entities that are not
subsidiaries or other affiliates of the Company where the Company does not
survive. Any new Warrant shall provide for adjustments, which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section 5. The provisions of this subparagraph (a) shall similarly apply to
successive reclassification, changes, consolidations, and mergers.

                (b)    Subdivision or Combination of Shares. If the Company at
any time while this Warrant remains outstanding and unexpired shall subdivide or
combine its common stock, or distribute dividends on its common stock payable in
Common Stock, the Warrant Price shall be proportionately decreased in the case
of a subdivision or increased in the case of a combination or dividend.

                (c)    Adjustment of Number of Shares. Upon each adjustment in
the Warrant Price pursuant to any of subparagraphs (a) through (c) of this
Section 5, the number of shares of Common Stock purchasable hereunder shall be
adjusted, to the nearest whole share, to the product obtained by multiplying the
number of shares purchasable immediately prior to such adjustment in the Warrant
Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.

        6.    Notice of Adjustments.

        Whenever any Warrant Price shall be adjusted pursuant to Section 5
hereof, the Company shall prepare a certificate signed by its chief financial
officer setting forth, in reasonable detail, the event

12

--------------------------------------------------------------------------------


requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, the Warrant Price after giving effect to such
adjustment and the number of shares then purchasable upon exercise of this
Warrant, and shall cause copies of such certificate to be mailed (by first class
mail, postage prepaid) to the Holder of this Warrant at the address specified in
Section 10(c) hereof, or at such other address as may be provided to the Company
in writing by the Holder of this Warrant.

        7.    Fractional Shares.

        No fractional shares of Common Stock will be issued in conjunction with
any exercise hereunder, but in lieu of such fractional shares the Company shall
make a cash payment therefore on the basis of the Warrant Price then in effect.

        8.    Compliance with Securities Act.

        The Holder of this Warrant, by acceptance hereof, agrees that this
Warrant and the shares of Common Stock to be issued on exercise hereof are being
acquired for investment and that it will not offer, sell or otherwise dispose of
this Warrant or any shares of Common Stock to be issued upon exercise hereof
except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended (the "Act"). This Warrant and all shares of
Common Stock issued upon exercise of this Warrant (unless registered under the
Act) shall be stamped and imprinted with a legend substantially in the following
form:

"THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS IT HAS BEEN REGISTERED UNDER THE ACT
AND SUCH LAWS OR (1) REGISTRATION UNDER SUCH LAWS IS NOT REQUIRED AND (2) AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY IS FURNISHED TO THE COMPANY TO
THE EFFECT THAT REGISTRATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED."

        9.    Transfer and Exchange of Warrant.

        This Warrant is not transferable or exchangeable without the consent of
the Company.

        10.    Miscellaneous.

                (a)    No Rights as Shareholder. The Holder of this Warrant
shall not be entitled to vote or receive dividends or be deemed the Holder of
Common Stock or any other securities of the Company that may at any time be
issuable on the exercise hereof for any purpose, nor shall anything contained
herein be construed to confer upon the Holder of this Warrant, as such, any of
the rights of a shareholder of the Company or any right to vote for the election
of directors or upon any matter submitted to shareholders at any meeting
thereof, or to give or withhold consent to any corporate action (whether upon
any recapitalization, issuance of stock, reclassification of stock, change of
par value or change of stock to no par value, consolidation, merger, conveyance
or other vise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until the Warrant shall have been exercised and
the shares purchasable upon the exercise hereof shall have become deliverable,
as provided herein.

                (b)    Replacement. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of mutilation, on surrender and cancellation of
this Warrant, the Company, at the Holder's expense, will execute and deliver, in
lieu of this Warrant, a new Warrant of like tenor.

                (c)    Notice. Any notice given to either party under this
Warrant shall be in writing, and shall be addressed as follows, or to such other
address as the party receiving such notice shall have

13

--------------------------------------------------------------------------------


previously specified to the party sending such notice. Any notice hereunder
shall be deemed to have been given upon the earlier of delivery thereof by hand
delivery, by courier, or by standard form of telecommunication or three
(3) business days after the mailing thereof in the U.S. mail if sent registered
mail with postage prepaid.

    If to the Holder:     Kubota Solid Technology Corporation ("KUSCO")
1-7 Higashishinbasi-2 chome
Minato-ku,
Tokyo 105-0021 JAPAN     Attention:   Mr. Hironao Ichinohe
Manager of Administration     Telephone:   81-3-3438-3868     Telefax:  
81-3-3438-3473
 
 
If to the Company:     815 Colorado Boulevard
Los Angeles, CA 90041-1777     Attention:   Louis A. Greco
Chief Financial Officer     Telephone:   (213) 259-3841     Telefax:  
(213) 259-4969

                (d)    Governing Law. This Warrant shall be governed and
construed under the laws of the State of California.

        This Warrant is executed as of this 30th day of September, 1998.

    THE MACNEAL-SCHWENDLER CORPORATION
 
 
By:
 
/s/  LOUIS A. GRECO      

--------------------------------------------------------------------------------


 
 
Name:
 
Louis A. Greco

--------------------------------------------------------------------------------


 
 
Title:
 
Chief Financial Officer

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------


EXHIBIT 1


NOTICE OF EXERCISE


TO:    THE MACNEAL-SCHWENDLER CORPORATION

        1.    The undersigned hereby elects to
purchase                        shares of Common Stock of The MacNeal-Schwendler
Corporation pursuant to the terms of the attached Warrant, and tenders herewith
payment of the purchase price of such shares in full.

        2.    Please issue a certificate or certificates representing said
shares of Common Stock in the name of the Holder at the address specified below:

Kubota Solid Technology Corporation ("KUSCO")
1-7 Higashishinbasi-2 chome
Minato-ku,
Tokyo 105-0021 JAPAN

        3.    The undersigned represents that the aforesaid shares of Common
Stock are being acquired for the account of the undersigned for investment and
not with a view to, or for resale in connection with, the distribution thereof
and that the undersigned has no present intention of distributing or reselling
such shares.

    Kubota Solid Technology Corporation ("KUSCO")
 
 
     

--------------------------------------------------------------------------------

(Signature of Holder)

15

--------------------------------------------------------------------------------


COMMON STOCK PURCHASE WARRANT


THIS SECURITY AND ANY SHARES ISSUED UPON EXERCISE OF THIS SECURITY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS THE APPLICABLE SECURITY HAS BEEN REGISTERED UNDER THE ACT AND
SUCH LAWS OR (1) REGISTRATION UNDER SUCH LAWS IS NOT REQUIRED AND (2) AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY IS FURNISHED TO THE COMPANY TO THE EFFECT
THAT REGISTRATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.


THE MACNEAL-SCHWENDLER CORPORATION


WARRANT TO PURCHASE COMMON STOCK

        This certifies that, for value received, Kubota Solid Technology
Corporation ("KUSCO"), a Japanese corporation ("the Holder") is entitled to
subscribe for and purchase up to 54,054 shares (subject to adjustment from time
to time pursuant to the provisions of Section 5 hereof) of fully paid and
nonassessable Common Stock of The MacNeal-Schwendler Corporation, a Delaware
corporation (the "Company"), at the price specified in Section 2 hereof, as such
price may be adjusted from time to time pursuant to Section 5 hereof (the
"Warrant Price"), subject to the provisions and upon the terms and conditions
hereinafter set forth and callable by the Company upon the terms and conditions
set forth in Section l hereof.

        As used herein, the term "Common Stock" shall mean the Company's
presently authorized Common Stock, par value $.01 per share, and any stock into
or for which such Common Stock may hereafter be converted or exchanged.

        1.    Term of Warrant.

        The purchase right represented by this Warrant is exercisable, in whole
or in part, at any time during a period beginning on December 30, 2000 and
ending December 30, 2003.

        2.    Warrant Price.

        The Warrant Price is $6.9375 per share, subject to adjustment from time
to time pursuant to the provisions of Section 5 hereof.

        3.    Method of Exercise; Payment; Issuance of New Warrant.

        Subject to Section 1 hereof, the purchase right represented by this
Warrant may be exercised by the Holder, in whole or in part, by the surrender of
this Warrant (with the notice of exercise form attached hereto, as Exhibit 1
duly executed) at the principal office of the Company and by the payment to the
Company, by cashier's check or wire transfer, of an amount equal to the then
applicable Warrant Price per share multiplied by the number of shares then being
purchased. The Company agrees that the shares so purchased shall be deemed to be
issued to the Holder as the record owner of such shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment made for such shares as aforesaid. In the event of any exercise of the
rights represented by this Warrant, certificates for the shares of stock so
purchased shall be delivered to the Holder within 15 days thereafter and, unless
this Warrant has been fully exercised or expired, a new Warrant representing the
portion of the shares, if any, with respect to which this Warrant shall not then
have been exercised, shall also be issued to the Holder within such 15 day
period.

16

--------------------------------------------------------------------------------


        4.    Stock Fully Paid; Reservation of Shares.

        All Common Stock which may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be fully paid and
nonassessable, and free from all United States taxes, liens and charges with
respect to the issue thereof. During the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved for the purpose of the issuance upon exercise of the
purchase rights evidenced by this Warrant, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant.

        5.    Adjustment of Purchase Price and Number of Shares.

        The kind of securities purchasable upon the exercise of this Warrant,
the Warrant Price and the number of shares purchasable upon exercise of this
Warrant shall be subject to adjustment from time to time upon the occurrence of
the following events:

                (a)    Reclassification, Consolidation, or Merger. In case of
any reclassification or change of outstanding securities of the class issuable
upon exercise of this Warrant (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination), or in case of any consolidation or merger of the
Company with or into another corporation, other than a Merger with another
corporation in which the Company is a continuing corporation and which does not
result in any reclassification or change of outstanding securities issuable upon
exercise of this Warrant, the Company, or such successor, as the case may be,
shall execute a new Warrant, providing that the Holder of this Warrant shall
have the right to exercise such new Warrant and procure upon such exercise, in
lieu of each share of Common Stock theretofore issuable upon exercise of this
Warrant, the kind and amount of shares of stock, other securities, money and
property receivable upon such reclassification, change, consolidation, or merger
by a Holder of one share of Common Stock; provided, however, that the Board of
Directors of the Company may determine that, upon the occurrence of any of the
following listed events, this Warrant will become immediately exercisable, in
whole or in part, on such date of occurrence and if unexercised, in whole or in
part, by the Holder, will thereupon terminate: (i) a stockholder approved
dissolution or liquidation of the Company; (ii) a stockholder approved sale of
substantially all of the Company's business and/or assets to a person or entity
that is not a subsidiary or affiliate of the Company; or (iii) any consolidation
or merger of the Company with or into one or more entities that are not
subsidiaries or other affiliates of the Company where the Company does not
survive. Any new Warrant shall provide for adjustments, which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section 5. The provisions of this subparagraph (a) shall similarly apply to
successive reclassification, changes, consolidations, and mergers.

                (b)    Subdivision or Combination of Shares. If the Company at
any time while this Warrant remains outstanding and unexpired shall subdivide or
combine its common stock, or distribute dividends on its common stock payable in
Common Stock, the Warrant Price shall be proportionately decreased in the case
of a subdivision or increased in the case of a combination or dividend.

                (c)    Adjustment of Number of Shares. Upon each adjustment in
the Warrant Price pursuant to any of subparagraphs (a) through (c) of this
Section 5, the number of shares of Common Stock purchasable hereunder shall be
adjusted, to the nearest whole share, to the product obtained by multiplying the
number of shares purchasable immediately prior to such adjustment in the Warrant
Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.

        6.    Notice of Adjustments.

        Whenever any Warrant Price shall be adjusted pursuant to Section 5
hereof, the Company shall prepare a certificate signed by its chief financial
officer setting forth, in reasonable detail, the event

17

--------------------------------------------------------------------------------


requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, the Warrant Price after giving effect to such
adjustment and the number of shares then purchasable upon exercise of this
Warrant, and shall cause copies of such certificate to be mailed (by first class
mail, postage prepaid) to the Holder of this Warrant at the address specified in
Section 10(c) hereof, or at such other address as may be provided to the Company
in writing by the Holder of this Warrant.

        7.    Fractional Shares.

        No fractional shares of Common Stock will be issued in conjunction with
any exercise hereunder, but in lieu of such fractional shares the Company shall
make a cash payment therefore on the basis of the Warrant Price then in effect.

        8.    Compliance with Securities Act.

        The Holder of this Warrant, by acceptance hereof, agrees that this
Warrant and the shares of Common Stock to be issued on exercise hereof are being
acquired for investment and that it will not offer, sell or otherwise dispose of
this Warrant or any shares of Common Stock to be issued upon exercise hereof
except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended (the "Act"). This Warrant and all shares of
Common Stock issued upon exercise of this Warrant (unless registered under the
Act) shall be stamped and imprinted with a legend substantially in the following
form:

"THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS IT HAS BEEN REGISTERED UNDER THE ACT
AND SUCH LAWS OR (1) REGISTRATION UNDER SUCH LAWS IS NOT REQUIRED AND (2) AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY IS FURNISHED TO THE COMPANY TO
THE EFFECT THAT REGISTRATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED."

        9.    Transfer and Exchange of Warrant.

        This Warrant is not transferable or exchangeable without the consent of
the Company.

        10.    Miscellaneous.

                (a)    No Rights as Shareholder. The Holder of this Warrant
shall not be entitled to vote or receive dividends or be deemed the Holder of
Common Stock or any other securities of the Company that may at any time be
issuable on the exercise hereof for any purpose, nor shall anything contained
herein be construed to confer upon the Holder of this Warrant, as such, any of
the rights of a shareholder of the Company or any right to vote for the election
of directors or upon any matter submitted to shareholders at any meeting
thereof, or to give or withhold consent to any corporate action (whether upon
any recapitalization, issuance of stock, reclassification of stock, change of
par value or change of stock to no par value, consolidation, merger, conveyance
or other vise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until the Warrant shall have been exercised and
the shares purchasable upon the exercise hereof shall have become deliverable,
as provided herein.

                (b)    Replacement. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of mutilation, on surrender and cancellation of
this Warrant, the Company, at the Holder's expense, will execute and deliver, in
lieu of this Warrant, a new Warrant of like tenor.

                (c)    Notice. Any notice given to either party under this
Warrant shall be in writing, and shall be addressed as follows, or to such other
address as the party receiving such notice shall have

18

--------------------------------------------------------------------------------


previously specified to the party sending such notice. Any notice hereunder
shall be deemed to have been given upon the earlier of delivery thereof by hand
delivery, by courier, or by standard form of telecommunication or three
(3) business days after the mailing thereof in the U.S. mail if sent registered
mail with postage prepaid.

    If to the Holder:     Kubota Solid Technology Corporation ("KUSCO")
1-7 Higashishinbasi-2 chome
Minato-ku,
Tokyo 105-0021 JAPAN     Attention:   Mr. Hironao Ichinohe
Manager of Administration     Telephone:   81-3-3438-3868     Telefax:  
81-3-3438-3473
 
 
If to the Company:     815 Colorado Boulevard
Los Angeles, CA 90041-1777     Attention:   Louis A. Greco
Chief Financial Officer     Telephone:   (213) 259-3841     Telefax:  
(213) 259-4969

                (d)    Governing Law. This Warrant shall be governed and
construed under the laws of the State of California.

        This Warrant is executed as of this 30th day of December, 1998.

    THE MACNEAL-SCHWENDLER CORPORATION
 
 
By:
 
/s/  LOUIS A. GRECO      

--------------------------------------------------------------------------------


 
 
Name:
 
Louis A. Greco

--------------------------------------------------------------------------------


 
 
Title:
 
Chief Financial Officer

--------------------------------------------------------------------------------

19

--------------------------------------------------------------------------------


EXHIBIT 1


NOTICE OF EXERCISE


TO:    THE MACNEAL-SCHWENDLER CORPORATION

        1.    The undersigned hereby elects to
purchase                        shares of Common Stock of The MacNeal-Schwendler
Corporation pursuant to the terms of the attached Warrant, and tenders herewith
payment of the purchase price of such shares in full.

        2.    Please issue a certificate or certificates representing said
shares of Common Stock in the name of the Holder at the address specified below:

Kubota Solid Technology Corporation ("KUSCO")
1-7 Higashishinbasi-2 chome
Minato-ku,
Tokyo 105-0021 JAPAN

        3.    The undersigned represents that the aforesaid shares of Common
Stock are being acquired for the account of the undersigned for investment and
not with a view to, or for resale in connection with, the distribution thereof
and that the undersigned has no present intention of distributing or reselling
such shares.

    Kubota Solid Technology Corporation ("KUSCO")
 
 
     

--------------------------------------------------------------------------------

(Signature of Holder)

20

--------------------------------------------------------------------------------




COMMON STOCK PURCHASE WARRANT


THIS SECURITY AND ANY SHARES ISSUED UPON EXERCISE OF THIS SECURITY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS THE APPLICABLE SECURITY HAS BEEN REGISTERED UNDER THE ACT AND
SUCH LAWS OR (1) REGISTRATION UNDER SUCH LAWS IS NOT REQUIRED AND (2) AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY IS FURNISHED TO THE COMPANY TO THE EFFECT
THAT REGISTRATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.


THE MACNEAL-SCHWENDLER CORPORATION


WARRANT TO PURCHASE COMMON STOCK

        This certifies that, for value received, Kubota Solid Technology
Corporation ("KUSCO"), a Japanese corporation ("the Holder") is entitled to
subscribe for and purchase up to 62,500 shares (subject to adjustment from time
to time pursuant to the provisions of Section 5 hereof) of fully paid and
nonassessable Common Stock of MSC.Software Corporation, a Delaware corporation
(the "Company"), at the price specified in Section 2 hereof, as such price may
be adjusted from time to time pursuant to Section 5 hereof (the "Warrant
Price"), subject to the provisions and upon the terms and conditions hereinafter
set forth and callable by the Company upon the terms and conditions set forth in
Section l hereof.

        As used herein, the term "Common Stock" shall mean the Company's
presently authorized Common Stock, par value $.01 per share, and any stock into
or for which such Common Stock may hereafter be converted or exchanged.

        1.    Term of Warrant.

        The purchase right represented by this Warrant is exercisable, in whole
or in part, at any time during a period beginning on March 31, 2001 and ending
March 31, 2004.

        2.    Warrant Price.

        The Warrant Price is $6.0000 per share, subject to adjustment from time
to time pursuant to the provisions of Section 5 hereof.

        3.    Method of Exercise; Payment; Issuance of New Warrant.

        Subject to Section 1 hereof, the purchase right represented by this
Warrant may be exercised by the Holder, in whole or in part, by the surrender of
this Warrant (with the notice of exercise form attached hereto, as Exhibit 1
duly executed) at the principal office of the Company and by the payment to the
Company, by cashier's check or wire transfer, of an amount equal to the then
applicable Warrant Price per share multiplied by the number of shares then being
purchased. The Company agrees that the shares so purchased shall be deemed to be
issued to the Holder as the record owner of such shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment made for such shares as aforesaid. In the event of any exercise of the
rights represented by this Warrant, certificates for the shares of stock so
purchased shall be delivered to the Holder within 15 days thereafter and, unless
this Warrant has been fully exercised or expired, a new Warrant representing the
portion of the shares, if any, with respect to which this Warrant shall not then
have been exercised, shall also be issued to the Holder within such 15 day
period.

21

--------------------------------------------------------------------------------


        4.    Stock Fully Paid; Reservation of Shares.

        All Common Stock which may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be fully paid and
nonassessable, and free from all United States taxes, liens and charges with
respect to the issue thereof. During the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved for the purpose of the issuance upon exercise of the
purchase rights evidenced by this Warrant, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant.

        5.    Adjustment of Purchase Price and Number of Shares.

        The kind of securities purchasable upon the exercise of this Warrant,
the Warrant Price and the number of shares purchasable upon exercise of this
Warrant shall be subject to adjustment from time to time upon the occurrence of
the following events:

                (a)    Reclassification, Consolidation, or Merger. In case of
any reclassification or change of outstanding securities of the class issuable
upon exercise of this Warrant (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination), or in case of any consolidation or merger of the
Company with or into another corporation, other than a Merger with another
corporation in which the Company is a continuing corporation and which does not
result in any reclassification or change of outstanding securities issuable upon
exercise of this Warrant, the Company, or such successor, as the case may be,
shall execute a new Warrant, providing that the Holder of this Warrant shall
have the right to exercise such new Warrant and procure upon such exercise, in
lieu of each share of Common Stock theretofore issuable upon exercise of this
Warrant, the kind and amount of shares of stock, other securities, money and
property receivable upon such reclassification, change, consolidation, or merger
by a Holder of one share of Common Stock; provided, however, that the Board of
Directors of the Company may determine that, upon the occurrence of any of the
following listed events, this Warrant will become immediately exercisable, in
whole or in part, on such date of occurrence and if unexercised, in whole or in
part, by the Holder, will thereupon terminate: (i) a stockholder approved
dissolution or liquidation of the Company; (ii) a stockholder approved sale of
substantially all of the Company's business and/or assets to a person or entity
that is not a subsidiary or affiliate of the Company; or (iii) any consolidation
or merger of the Company with or into one or more entities that are not
subsidiaries or other affiliates of the Company where the Company does not
survive. Any new Warrant shall provide for adjustments, which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section 5. The provisions of this subparagraph (a) shall similarly apply to
successive reclassification, changes, consolidations, and mergers.

                (b)    Subdivision or Combination of Shares. If the Company at
any time while this Warrant remains outstanding and unexpired shall subdivide or
combine its common stock, or distribute dividends on its common stock payable in
Common Stock, the Warrant Price shall be proportionately decreased in the case
of a subdivision or increased in the case of a combination or dividend.

                (c)    Adjustment of Number of Shares. Upon each adjustment in
the Warrant Price pursuant to any of subparagraphs (a) through (c) of this
Section 5, the number of shares of Common Stock purchasable hereunder shall be
adjusted, to the nearest whole share, to the product obtained by multiplying the
number of shares purchasable immediately prior to such adjustment in the Warrant
Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.

        6.    Notice of Adjustments.

        Whenever any Warrant Price shall be adjusted pursuant to Section 5
hereof, the Company shall prepare a certificate signed by its chief financial
officer setting forth, in reasonable detail, the event

22

--------------------------------------------------------------------------------


requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, the Warrant Price after giving effect to such
adjustment and the number of shares then purchasable upon exercise of this
Warrant, and shall cause copies of such certificate to be mailed (by first class
mail, postage prepaid) to the Holder of this Warrant at the address specified in
Section 10(c) hereof, or at such other address as may be provided to the Company
in writing by the Holder of this Warrant.

        7.    Fractional Shares.

        No fractional shares of Common Stock will be issued in conjunction with
any exercise hereunder, but in lieu of such fractional shares the Company shall
make a cash payment therefore on the basis of the Warrant Price then in effect.

        8.    Compliance with Securities Act.

        The Holder of this Warrant, by acceptance hereof, agrees that this
Warrant and the shares of Common Stock to be issued on exercise hereof are being
acquired for investment and that it will not offer, sell or otherwise dispose of
this Warrant or any shares of Common Stock to be issued upon exercise hereof
except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended (the "Act"). This Warrant and all shares of
Common Stock issued upon exercise of this Warrant (unless registered under the
Act) shall be stamped and imprinted with a legend substantially in the following
form:

"THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS IT HAS BEEN REGISTERED UNDER THE ACT
AND SUCH LAWS OR (1) REGISTRATION UNDER SUCH LAWS IS NOT REQUIRED AND (2) AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY IS FURNISHED TO THE COMPANY TO
THE EFFECT THAT REGISTRATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED."

        9.    Transfer and Exchange of Warrant.

        This Warrant is not transferable or exchangeable without the consent of
the Company.

        10.    Miscellaneous.

                (a)    No Rights as Shareholder. The Holder of this Warrant
shall not be entitled to vote or receive dividends or be deemed the Holder of
Common Stock or any other securities of the Company that may at any time be
issuable on the exercise hereof for any purpose, nor shall anything contained
herein be construed to confer upon the Holder of this Warrant, as such, any of
the rights of a shareholder of the Company or any right to vote for the election
of directors or upon any matter submitted to shareholders at any meeting
thereof, or to give or withhold consent to any corporate action (whether upon
any recapitalization, issuance of stock, reclassification of stock, change of
par value or change of stock to no par value, consolidation, merger, conveyance
or other vise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until the Warrant shall have been exercised and
the shares purchasable upon the exercise hereof shall have become deliverable,
as provided herein.

                (b)    Replacement. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of mutilation, on surrender and cancellation of
this Warrant, the Company, at the Holder's expense, will execute and deliver, in
lieu of this Warrant, a new Warrant of like tenor.

                (c)    Notice. Any notice given to either party under this
Warrant shall be in writing, and shall be addressed as follows, or to such other
address as the party receiving such notice shall have

23

--------------------------------------------------------------------------------


previously specified to the party sending such notice. Any notice hereunder
shall be deemed to have been given upon the earlier of delivery thereof by hand
delivery, by courier, or by standard form of telecommunication or three
(3) business days after the mailing thereof in the U.S. mail if sent registered
mail with postage prepaid.

    If to the Holder:     Kubota Solid Technology Corporation ("KUSCO")
1-7 Higashishinbasi-2 chome
Minato-ku,
Tokyo 105-0021 JAPAN     Attention:   Mr. Hironao Ichinohe
Manager of Administration     Telephone:   81-3-3438-3868     Telefax:  
81-3-3438-3473
 
 
If to the Company:     815 Colorado Boulevard
Los Angeles, CA 90041-1777     Attention:   Louis A. Greco
Chief Financial Officer     Telephone:   (213) 259-3841     Telefax:  
(213) 259-4969

                (d)    Governing Law. This Warrant shall be governed and
construed under the laws of the State of California.

        This Warrant is executed as of this 31st day of March, 1999.

    THE MACNEAL-SCHWENDLER CORPORATION
 
 
By:
 
/s/  LOUIS A. GRECO      

--------------------------------------------------------------------------------


 
 
Name:
 
Louis A. Greco

--------------------------------------------------------------------------------


 
 
Title:
 
Chief Financial Officer

--------------------------------------------------------------------------------

24

--------------------------------------------------------------------------------


EXHIBIT 1


NOTICE OF EXERCISE


TO:    THE MACNEAL-SCHWENDLER CORPORATION

        1.    The undersigned hereby elects to
purchase                        shares of Common Stock of The MacNeal-Schwendler
Corporation pursuant to the terms of the attached Warrant, and tenders herewith
payment of the purchase price of such shares in full.

        2.    Please issue a certificate or certificates representing said
shares of Common Stock in the name of the Holder at the address specified below:

Kubota Solid Technology Corporation ("KUSCO")
1-7 Higashishinbasi-2 chome
Minato-ku,
Tokyo 105-0021 JAPAN

        3.    The undersigned represents that the aforesaid shares of Common
Stock are being acquired for the account of the undersigned for investment and
not with a view to, or for resale in connection with, the distribution thereof
and that the undersigned has no present intention of distributing or reselling
such shares.

    Kubota Solid Technology Corporation ("KUSCO")
 
 
     

--------------------------------------------------------------------------------

(Signature of Holder)

25

--------------------------------------------------------------------------------


COMMON STOCK PURCHASE WARRANT


THIS SECURITY AND ANY SHARES ISSUED UPON EXERCISE OF THIS SECURITY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS THE APPLICABLE SECURITY HAS BEEN REGISTERED UNDER THE ACT AND
SUCH LAWS OR (1) REGISTRATION UNDER SUCH LAWS IS NOT REQUIRED AND (2) AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY IS FURNISHED TO THE COMPANY TO THE EFFECT
THAT REGISTRATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.


THE MACNEAL-SCHWENDLER CORPORATION


WARRANT TO PURCHASE COMMON STOCK

        This certifies that, for value received, Kubota Solid Technology
Corporation ("KUSCO"), a Japanese corporation ("the Holder") is entitled to
subscribe for and purchase up to 64,516 shares (subject to adjustment from time
to time pursuant to the provisions of Section 5 hereof) of fully paid and
nonassessable Common Stock of MSC.Software Corporation, a Delaware corporation
(the "Company"), at the price specified in Section 2 hereof, as such price may
be adjusted from time to time pursuant to Section 5 hereof (the "Warrant
Price"), subject to the provisions and upon the terms and conditions hereinafter
set forth and callable by the Company upon the terms and conditions set forth in
Section l hereof.

        As used herein, the term "Common Stock" shall mean the Company's
presently authorized Common Stock, par value $.01 per share, and any stock into
or for which such Common Stock may hereafter be converted or exchanged.

        1.    Term of Warrant.

        The purchase right represented by this Warrant is exercisable, in whole
or in part, at any time during a period beginning on June 30, 2001 and ending
June 30, 2004.

        2.    Warrant Price.

        The Warrant Price is $5.8125 per share, subject to adjustment from time
to time pursuant to the provisions of Section 5 hereof.

        3.    Method of Exercise; Payment; Issuance of New Warrant.

        Subject to Section 1 hereof, the purchase right represented by this
Warrant may be exercised by the Holder, in whole or in part, by the surrender of
this Warrant (with the notice of exercise form attached hereto, as Exhibit 1
duly executed) at the principal office of the Company and by the payment to the
Company, by cashier's check or wire transfer, of an amount equal to the then
applicable Warrant Price per share multiplied by the number of shares then being
purchased. The Company agrees that the shares so purchased shall be deemed to be
issued to the Holder as the record owner of such shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment made for such shares as aforesaid. In the event of any exercise of the
rights represented by this Warrant, certificates for the shares of stock so
purchased shall be delivered to the Holder within 15 days thereafter and, unless
this Warrant has been fully exercised or expired, a new Warrant representing the
portion of the shares, if any, with respect to which this Warrant shall not then
have been exercised, shall also be issued to the Holder within such 15 day
period.

26

--------------------------------------------------------------------------------


        4.    Stock Fully Paid; Reservation of Shares.

        All Common Stock which may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be fully paid and
nonassessable, and free from all United States taxes, liens and charges with
respect to the issue thereof. During the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved for the purpose of the issuance upon exercise of the
purchase rights evidenced by this Warrant, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant.

        5.    Adjustment of Purchase Price and Number of Shares.

        The kind of securities purchasable upon the exercise of this Warrant,
the Warrant Price and the number of shares purchasable upon exercise of this
Warrant shall be subject to adjustment from time to time upon the occurrence of
the following events:

                (a)    Reclassification, Consolidation, or Merger. In case of
any reclassification or change of outstanding securities of the class issuable
upon exercise of this Warrant (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination), or in case of any consolidation or merger of the
Company with or into another corporation, other than a Merger with another
corporation in which the Company is a continuing corporation and which does not
result in any reclassification or change of outstanding securities issuable upon
exercise of this Warrant, the Company, or such successor, as the case may be,
shall execute a new Warrant, providing that the Holder of this Warrant shall
have the right to exercise such new Warrant and procure upon such exercise, in
lieu of each share of Common Stock theretofore issuable upon exercise of this
Warrant, the kind and amount of shares of stock, other securities, money and
property receivable upon such reclassification, change, consolidation, or merger
by a Holder of one share of Common Stock; provided, however, that the Board of
Directors of the Company may determine that, upon the occurrence of any of the
following listed events, this Warrant will become immediately exercisable, in
whole or in part, on such date of occurrence and if unexercised, in whole or in
part, by the Holder, will thereupon terminate: (i) a stockholder approved
dissolution or liquidation of the Company; (ii) a stockholder approved sale of
substantially all of the Company's business and/or assets to a person or entity
that is not a subsidiary or affiliate of the Company; or (iii) any consolidation
or merger of the Company with or into one or more entities that are not
subsidiaries or other affiliates of the Company where the Company does not
survive. Any new Warrant shall provide for adjustments, which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section 5. The provisions of this subparagraph (a) shall similarly apply to
successive reclassification, changes, consolidations, and mergers.

                (b)    Subdivision or Combination of Shares. If the Company at
any time while this Warrant remains outstanding and unexpired shall subdivide or
combine its common stock, or distribute dividends on its common stock payable in
Common Stock, the Warrant Price shall be proportionately decreased in the case
of a subdivision or increased in the case of a combination or dividend.

                (c)    Adjustment of Number of Shares. Upon each adjustment in
the Warrant Price pursuant to any of subparagraphs (a) through (c) of this
Section 5, the number of shares of Common Stock purchasable hereunder shall be
adjusted, to the nearest whole share, to the product obtained by multiplying the
number of shares purchasable immediately prior to such adjustment in the Warrant
Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.

        6.    Notice of Adjustments.

        Whenever any Warrant Price shall be adjusted pursuant to Section 5
hereof, the Company shall prepare a certificate signed by its chief financial
officer setting forth, in reasonable detail, the event

27

--------------------------------------------------------------------------------


requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, the Warrant Price after giving effect to such
adjustment and the number of shares then purchasable upon exercise of this
Warrant, and shall cause copies of such certificate to be mailed (by first class
mail, postage prepaid) to the Holder of this Warrant at the address specified in
Section 10(c) hereof, or at such other address as may be provided to the Company
in writing by the Holder of this Warrant.

        7.    Fractional Shares.

        No fractional shares of Common Stock will be issued in conjunction with
any exercise hereunder, but in lieu of such fractional shares the Company shall
make a cash payment therefore on the basis of the Warrant Price then in effect.

        8.    Compliance with Securities Act.

        The Holder of this Warrant, by acceptance hereof, agrees that this
Warrant and the shares of Common Stock to be issued on exercise hereof are being
acquired for investment and that it will not offer, sell or otherwise dispose of
this Warrant or any shares of Common Stock to be issued upon exercise hereof
except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended (the "Act"). This Warrant and all shares of
Common Stock issued upon exercise of this Warrant (unless registered under the
Act) shall be stamped and imprinted with a legend substantially in the following
form:

"THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS IT HAS BEEN REGISTERED UNDER THE ACT
AND SUCH LAWS OR (1) REGISTRATION UNDER SUCH LAWS IS NOT REQUIRED AND (2) AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY IS FURNISHED TO THE COMPANY TO
THE EFFECT THAT REGISTRATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED."

        9.    Transfer and Exchange of Warrant.

        This Warrant is not transferable or exchangeable without the consent of
the Company.

        10.    Miscellaneous.

                (a)    No Rights as Shareholder. The Holder of this Warrant
shall not be entitled to vote or receive dividends or be deemed the Holder of
Common Stock or any other securities of the Company that may at any time be
issuable on the exercise hereof for any purpose, nor shall anything contained
herein be construed to confer upon the Holder of this Warrant, as such, any of
the rights of a shareholder of the Company or any right to vote for the election
of directors or upon any matter submitted to shareholders at any meeting
thereof, or to give or withhold consent to any corporate action (whether upon
any recapitalization, issuance of stock, reclassification of stock, change of
par value or change of stock to no par value, consolidation, merger, conveyance
or other vise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until the Warrant shall have been exercised and
the shares purchasable upon the exercise hereof shall have become deliverable,
as provided herein.

                (b)    Replacement. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of mutilation, on surrender and cancellation of
this Warrant, the Company, at the Holder's expense, will execute and deliver, in
lieu of this Warrant, a new Warrant of like tenor.

                (c)    Notice. Any notice given to either party under this
Warrant shall be in writing, and shall be addressed as follows, or to such other
address as the party receiving such notice shall have

28

--------------------------------------------------------------------------------


previously specified to the party sending such notice. Any notice hereunder
shall be deemed to have been given upon the earlier of delivery thereof by hand
delivery, by courier, or by standard form of telecommunication or three
(3) business days after the mailing thereof in the U.S. mail if sent registered
mail with postage prepaid.

    If to the Holder:     Kubota Solid Technology Corporation ("KUSCO")
1-7 Higashishinbasi-2 chome
Minato-ku,
Tokyo 105-0021 JAPAN     Attention:   Mr. Hironao Ichinohe
Manager of Administration     Telephone:   81-3-3438-3868     Telefax:  
81-3-3438-3473
 
 
If to the Company:     815 Colorado Boulevard
Los Angeles, CA 90041-1777     Attention:   Louis A. Greco
Chief Financial Officer     Telephone:   (213) 259-3841     Telefax:  
(213) 259-4969

                (d)    Governing Law. This Warrant shall be governed and
construed under the laws of the State of California.

        This Warrant is executed as of this 30th day of June, 1999.

    THE MACNEAL-SCHWENDLER CORPORATION
 
 
By:
 
/s/  LOUIS A. GRECO      

--------------------------------------------------------------------------------


 
 
Name:
 
Louis A. Greco

--------------------------------------------------------------------------------


 
 
Title:
 
Chief Financial Officer

--------------------------------------------------------------------------------

29

--------------------------------------------------------------------------------


EXHIBIT 1


NOTICE OF EXERCISE


TO:    THE MACNEAL-SCHWENDLER CORPORATION

        1.    The undersigned hereby elects to
purchase                        shares of Common Stock of The MacNeal-Schwendler
Corporation pursuant to the terms of the attached Warrant, and tenders herewith
payment of the purchase price of such shares in full.

        2.    Please issue a certificate or certificates representing said
shares of Common Stock in the name of the Holder at the address specified below:

Kubota Solid Technology Corporation ("KUSCO")
1-7 Higashishinbasi-2 chome
Minato-ku,
Tokyo 105-0021 JAPAN

        3.    The undersigned represents that the aforesaid shares of Common
Stock are being acquired for the account of the undersigned for investment and
not with a view to, or for resale in connection with, the distribution thereof
and that the undersigned has no present intention of distributing or reselling
such shares.

    Kubota Solid Technology Corporation ("KUSCO")
 
 
     

--------------------------------------------------------------------------------

(Signature of Holder)

30

--------------------------------------------------------------------------------




COMMON STOCK PURCHASE WARRANT


THIS SECURITY AND ANY SHARES ISSUED UPON EXERCISE OF THIS SECURITY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS THE APPLICABLE SECURITY HAS BEEN REGISTERED UNDER THE ACT AND
SUCH LAWS OR (1) REGISTRATION UNDER SUCH LAWS IS NOT REQUIRED AND (2) AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY IS FURNISHED TO THE COMPANY TO THE EFFECT
THAT REGISTRATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.


THE MACNEAL-SCHWENDLER CORPORATION


WARRANT TO PURCHASE COMMON STOCK

        This certifies that, for value received, Kubota Solid Technology
Corporation ("KUSCO"), a Japanese corporation ("the Holder") is entitled to
subscribe for and purchase up to 52,632 shares (subject to adjustment from time
to time pursuant to the provisions of Section 5 hereof) of fully paid and
nonassessable Common Stock of MSC.Software Corporation, a Delaware corporation
(the "Company"), at the price specified in Section 2 hereof, as such price may
be adjusted from time to time pursuant to Section 5 hereof (the "Warrant
Price"), subject to the provisions and upon the terms and conditions hereinafter
set forth and callable by the Company upon the terms and conditions set forth in
Section l hereof.

        As used herein, the term "Common Stock" shall mean the Company's
presently authorized Common Stock, par value $.01 per share, and any stock into
or for which such Common Stock may hereafter be converted or exchanged.

        1.    Term of Warrant.

        The purchase right represented by this Warrant is exercisable, in whole
or in part, at any time during a period beginning on November 4, 2001 and ending
November 4, 2004.

        2.    Warrant Price.

        The Warrant Price is $7.1250 per share, subject to adjustment from time
to time pursuant to the provisions of Section 5 hereof.

        3.    Method of Exercise; Payment; Issuance of New Warrant.

        Subject to Section 1 hereof, the purchase right represented by this
Warrant may be exercised by the Holder, in whole or in part, by the surrender of
this Warrant (with the notice of exercise form attached hereto, as Exhibit 1
duly executed) at the principal office of the Company and by the payment to the
Company, by cashier's check or wire transfer, of an amount equal to the then
applicable Warrant Price per share multiplied by the number of shares then being
purchased. The Company agrees that the shares so purchased shall be deemed to be
issued to the Holder as the record owner of such shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment made for such shares as aforesaid. In the event of any exercise of the
rights represented by this Warrant, certificates for the shares of stock so
purchased shall be delivered to the Holder within 15 days thereafter and, unless
this Warrant has been fully exercised or expired, a new Warrant representing the
portion of the shares, if any, with respect to which this Warrant shall not then
have been exercised, shall also be issued to the Holder within such 15 day
period.

31

--------------------------------------------------------------------------------


        4.    Stock Fully Paid; Reservation of Shares.

        All Common Stock which may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be fully paid and
nonassessable, and free from all United States taxes, liens and charges with
respect to the issue thereof. During the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved for the purpose of the issuance upon exercise of the
purchase rights evidenced by this Warrant, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant.

        5.    Adjustment of Purchase Price and Number of Shares.

        The kind of securities purchasable upon the exercise of this Warrant,
the Warrant Price and the number of shares purchasable upon exercise of this
Warrant shall be subject to adjustment from time to time upon the occurrence of
the following events:

                (a)    Reclassification, Consolidation, or Merger. In case of
any reclassification or change of outstanding securities of the class issuable
upon exercise of this Warrant (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination), or in case of any consolidation or merger of the
Company with or into another corporation, other than a Merger with another
corporation in which the Company is a continuing corporation and which does not
result in any reclassification or change of outstanding securities issuable upon
exercise of this Warrant, the Company, or such successor, as the case may be,
shall execute a new Warrant, providing that the Holder of this Warrant shall
have the right to exercise such new Warrant and procure upon such exercise, in
lieu of each share of Common Stock theretofore issuable upon exercise of this
Warrant, the kind and amount of shares of stock, other securities, money and
property receivable upon such reclassification, change, consolidation, or merger
by a Holder of one share of Common Stock; provided, however, that the Board of
Directors of the Company may determine that, upon the occurrence of any of the
following listed events, this Warrant will become immediately exercisable, in
whole or in part, on such date of occurrence and if unexercised, in whole or in
part, by the Holder, will thereupon terminate: (i) a stockholder approved
dissolution or liquidation of the Company; (ii) a stockholder approved sale of
substantially all of the Company's business and/or assets to a person or entity
that is not a subsidiary or affiliate of the Company; or (iii) any consolidation
or merger of the Company with or into one or more entities that are not
subsidiaries or other affiliates of the Company where the Company does not
survive. Any new Warrant shall provide for adjustments, which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section 5. The provisions of this subparagraph (a) shall similarly apply to
successive reclassification, changes, consolidations, and mergers.

                (b)    Subdivision or Combination of Shares. If the Company at
any time while this Warrant remains outstanding and unexpired shall subdivide or
combine its common stock, or distribute dividends on its common stock payable in
Common Stock, the Warrant Price shall be proportionately decreased in the case
of a subdivision or increased in the case of a combination or dividend.

                (c)    Adjustment of Number of Shares. Upon each adjustment in
the Warrant Price pursuant to any of subparagraphs (a) through (c) of this
Section 5, the number of shares of Common Stock purchasable hereunder shall be
adjusted, to the nearest whole share, to the product obtained by multiplying the
number of shares purchasable immediately prior to such adjustment in the Warrant
Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.

        6.    Notice of Adjustments.

        Whenever any Warrant Price shall be adjusted pursuant to Section 5
hereof, the Company shall prepare a certificate signed by its chief financial
officer setting forth, in reasonable detail, the event

32

--------------------------------------------------------------------------------


requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, the Warrant Price after giving effect to such
adjustment and the number of shares then purchasable upon exercise of this
Warrant, and shall cause copies of such certificate to be mailed (by first class
mail, postage prepaid) to the Holder of this Warrant at the address specified in
Section 10(c) hereof, or at such other address as may be provided to the Company
in writing by the Holder of this Warrant.

        7.    Fractional Shares.

        No fractional shares of Common Stock will be issued in conjunction with
any exercise hereunder, but in lieu of such fractional shares the Company shall
make a cash payment therefore on the basis of the Warrant Price then in effect.

        8.    Compliance with Securities Act.

        The Holder of this Warrant, by acceptance hereof, agrees that this
Warrant and the shares of Common Stock to be issued on exercise hereof are being
acquired for investment and that it will not offer, sell or otherwise dispose of
this Warrant or any shares of Common Stock to be issued upon exercise hereof
except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended (the "Act"). This Warrant and all shares of
Common Stock issued upon exercise of this Warrant (unless registered under the
Act) shall be stamped and imprinted with a legend substantially in the following
form:

"THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS IT HAS BEEN REGISTERED UNDER THE ACT
AND SUCH LAWS OR (1) REGISTRATION UNDER SUCH LAWS IS NOT REQUIRED AND (2) AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY IS FURNISHED TO THE COMPANY TO
THE EFFECT THAT REGISTRATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED."

        9.    Transfer and Exchange of Warrant.

        This Warrant is not transferable or exchangeable without the consent of
the Company.

        10.    Miscellaneous.

                (a)    No Rights as Shareholder. The Holder of this Warrant
shall not be entitled to vote or receive dividends or be deemed the Holder of
Common Stock or any other securities of the Company that may at any time be
issuable on the exercise hereof for any purpose, nor shall anything contained
herein be construed to confer upon the Holder of this Warrant, as such, any of
the rights of a shareholder of the Company or any right to vote for the election
of directors or upon any matter submitted to shareholders at any meeting
thereof, or to give or withhold consent to any corporate action (whether upon
any recapitalization, issuance of stock, reclassification of stock, change of
par value or change of stock to no par value, consolidation, merger, conveyance
or other vise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until the Warrant shall have been exercised and
the shares purchasable upon the exercise hereof shall have become deliverable,
as provided herein.

                (b)    Replacement. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of mutilation, on surrender and cancellation of
this Warrant, the Company, at the Holder's expense, will execute and deliver, in
lieu of this Warrant, a new Warrant of like tenor.

                (c)    Notice. Any notice given to either party under this
Warrant shall be in writing, and shall be addressed as follows, or to such other
address as the party receiving such notice shall have

33

--------------------------------------------------------------------------------


previously specified to the party sending such notice. Any notice hereunder
shall be deemed to have been given upon the earlier of delivery thereof by hand
delivery, by courier, or by standard form of telecommunication or three
(3) business days after the mailing thereof in the U.S. mail if sent registered
mail with postage prepaid.

    If to the Holder:     Kubota Solid Technology Corporation ("KUSCO")
1-7 Higashishinbasi-2 chome
Minato-ku,
Tokyo 105-0021 JAPAN     Attention:   Mr. Hironao Ichinohe
Manager of Administration     Telephone:   81-3-3438-3868     Telefax:  
81-3-3438-3473
 
 
If to the Company:     815 Colorado Boulevard
Los Angeles, CA 90041-1777     Attention:   Louis A. Greco
Chief Financial Officer     Telephone:   (213) 259-3841     Telefax:  
(213) 259-4969

                (d)    Governing Law. This Warrant shall be governed and
construed under the laws of the State of California.

        This Warrant is executed as of this 4th day of November, 1999.

    THE MACNEAL-SCHWENDLER CORPORATION
 
 
By:
 
/s/  LOUIS A. GRECO      

--------------------------------------------------------------------------------


 
 
Name:
 
Louis A. Greco

--------------------------------------------------------------------------------


 
 
Title:
 
Chief Financial Officer

--------------------------------------------------------------------------------

34

--------------------------------------------------------------------------------


EXHIBIT 1


NOTICE OF EXERCISE


TO:    THE MACNEAL-SCHWENDLER CORPORATION

        1.    The undersigned hereby elects to
purchase                        shares of Common Stock of The MacNeal-Schwendler
Corporation pursuant to the terms of the attached Warrant, and tenders herewith
payment of the purchase price of such shares in full.

        2.    Please issue a certificate or certificates representing said
shares of Common Stock in the name of the Holder at the address specified below:

Kubota Solid Technology Corporation ("KUSCO")
1-7 Higashishinbasi-2 chome
Minato-ku,
Tokyo 105-0021 JAPAN

        3.    The undersigned represents that the aforesaid shares of Common
Stock are being acquired for the account of the undersigned for investment and
not with a view to, or for resale in connection with, the distribution thereof
and that the undersigned has no present intention of distributing or reselling
such shares.

    Kubota Solid Technology Corporation ("KUSCO")
 
 
     

--------------------------------------------------------------------------------

(Signature of Holder)

35

--------------------------------------------------------------------------------


COMMON STOCK PURCHASE WARRANT


THIS SECURITY AND ANY SHARES ISSUED UPON EXERCISE OF THIS SECURITY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS THE APPLICABLE SECURITY HAS BEEN REGISTERED UNDER THE ACT AND
SUCH LAWS OR (1) REGISTRATION UNDER SUCH LAWS IS NOT REQUIRED AND (2) AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY IS FURNISHED TO THE COMPANY TO THE EFFECT
THAT REGISTRATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.


THE MACNEAL-SCHWENDLER CORPORATION


WARRANT TO PURCHASE COMMON STOCK

        This certifies that, for value received, Kubota Solid Technology
Corporation ("KUSCO"), a Japanese corporation ("the Holder") is entitled to
subscribe for and purchase up to                        38,216 shares (subject
to adjustment from time to time pursuant to the provisions of Section 5 hereof)
of fully paid and nonassessable Common Stock of MSC.Software Corporation, a
Delaware corporation (the "Company"), at the price specified in Section 2
hereof, as such price may be adjusted from time to time pursuant to Section 5
hereof (the "Warrant Price"), subject to the provisions and upon the terms and
conditions hereinafter set forth and callable by the Company upon the terms and
conditions set forth in Section l hereof.

        As used herein, the term "Common Stock" shall mean the Company's
presently authorized Common Stock, par value $.01 per share, and any stock into
or for which such Common Stock may hereafter be converted or exchanged.

        1.    Term of Warrant.

        The purchase right represented by this Warrant is exercisable, in whole
or in part, at any time during a period beginning on December 30, 2001 and
ending December 30, 2004.

        2.    Warrant Price.

        The Warrant Price is $9.8125 per share, subject to adjustment from time
to time pursuant to the provisions of Section 5 hereof.

        3.    Method of Exercise; Payment; Issuance of New Warrant.

        Subject to Section 1 hereof, the purchase right represented by this
Warrant may be exercised by the Holder, in whole or in part, by the surrender of
this Warrant (with the notice of exercise form attached hereto, as Exhibit 1
duly executed) at the principal office of the Company and by the payment to the
Company, by cashier's check or wire transfer, of an amount equal to the then
applicable Warrant Price per share multiplied by the number of shares then being
purchased. The Company agrees that the shares so purchased shall be deemed to be
issued to the Holder as the record owner of such shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment made for such shares as aforesaid. In the event of any exercise of the
rights represented by this Warrant, certificates for the shares of stock so
purchased shall be delivered to the Holder within 15 days thereafter and, unless
this Warrant has been fully exercised or expired, a new Warrant representing the
portion of the shares, if any, with respect to which this Warrant shall not then
have been exercised, shall also be issued to the Holder within such 15 day
period.

36

--------------------------------------------------------------------------------


        4.    Stock Fully Paid; Reservation of Shares.

        All Common Stock which may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be fully paid and
nonassessable, and free from all United States taxes, liens and charges with
respect to the issue thereof. During the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved for the purpose of the issuance upon exercise of the
purchase rights evidenced by this Warrant, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant.

        5.    Adjustment of Purchase Price and Number of Shares.

        The kind of securities purchasable upon the exercise of this Warrant,
the Warrant Price and the number of shares purchasable upon exercise of this
Warrant shall be subject to adjustment from time to time upon the occurrence of
the following events:

                (a)    Reclassification, Consolidation, or Merger. In case of
any reclassification or change of outstanding securities of the class issuable
upon exercise of this Warrant (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination), or in case of any consolidation or merger of the
Company with or into another corporation, other than a Merger with another
corporation in which the Company is a continuing corporation and which does not
result in any reclassification or change of outstanding securities issuable upon
exercise of this Warrant, the Company, or such successor, as the case may be,
shall execute a new Warrant, providing that the Holder of this Warrant shall
have the right to exercise such new Warrant and procure upon such exercise, in
lieu of each share of Common Stock theretofore issuable upon exercise of this
Warrant, the kind and amount of shares of stock, other securities, money and
property receivable upon such reclassification, change, consolidation, or merger
by a Holder of one share of Common Stock; provided, however, that the Board of
Directors of the Company may determine that, upon the occurrence of any of the
following listed events, this Warrant will become immediately exercisable, in
whole or in part, on such date of occurrence and if unexercised, in whole or in
part, by the Holder, will thereupon terminate: (i) a stockholder approved
dissolution or liquidation of the Company; (ii) a stockholder approved sale of
substantially all of the Company's business and/or assets to a person or entity
that is not a subsidiary or affiliate of the Company; or (iii) any consolidation
or merger of the Company with or into one or more entities that are not
subsidiaries or other affiliates of the Company where the Company does not
survive. Any new Warrant shall provide for adjustments, which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section 5. The provisions of this subparagraph (a) shall similarly apply to
successive reclassification, changes, consolidations, and mergers.

                (b)    Subdivision or Combination of Shares. If the Company at
any time while this Warrant remains outstanding and unexpired shall subdivide or
combine its common stock, or distribute dividends on its common stock payable in
Common Stock, the Warrant Price shall be proportionately decreased in the case
of a subdivision or increased in the case of a combination or dividend.

                (c)    Adjustment of Number of Shares. Upon each adjustment in
the Warrant Price pursuant to any of subparagraphs (a) through (c) of this
Section 5, the number of shares of Common Stock purchasable hereunder shall be
adjusted, to the nearest whole share, to the product obtained by multiplying the
number of shares purchasable immediately prior to such adjustment in the Warrant
Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.

        6.    Notice of Adjustments.

        Whenever any Warrant Price shall be adjusted pursuant to Section 5
hereof, the Company shall prepare a certificate signed by its chief financial
officer setting forth, in reasonable detail, the event

37

--------------------------------------------------------------------------------


requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, the Warrant Price after giving effect to such
adjustment and the number of shares then purchasable upon exercise of this
Warrant, and shall cause copies of such certificate to be mailed (by first class
mail, postage prepaid) to the Holder of this Warrant at the address specified in
Section 10(c) hereof, or at such other address as may be provided to the Company
in writing by the Holder of this Warrant.

        7.    Fractional Shares.

        No fractional shares of Common Stock will be issued in conjunction with
any exercise hereunder, but in lieu of such fractional shares the Company shall
make a cash payment therefore on the basis of the Warrant Price then in effect.

        8.    Compliance with Securities Act.

        The Holder of this Warrant, by acceptance hereof, agrees that this
Warrant and the shares of Common Stock to be issued on exercise hereof are being
acquired for investment and that it will not offer, sell or otherwise dispose of
this Warrant or any shares of Common Stock to be issued upon exercise hereof
except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended (the "Act"). This Warrant and all shares of
Common Stock issued upon exercise of this Warrant (unless registered under the
Act) shall be stamped and imprinted with a legend substantially in the following
form:

"THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS IT HAS BEEN REGISTERED UNDER THE ACT
AND SUCH LAWS OR (1) REGISTRATION UNDER SUCH LAWS IS NOT REQUIRED AND (2) AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY IS FURNISHED TO THE COMPANY TO
THE EFFECT THAT REGISTRATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED."

        9.    Transfer and Exchange of Warrant.

        This Warrant is not transferable or exchangeable without the consent of
the Company.

        10.    Miscellaneous.

                (a)    No Rights as Shareholder. The Holder of this Warrant
shall not be entitled to vote or receive dividends or be deemed the Holder of
Common Stock or any other securities of the Company that may at any time be
issuable on the exercise hereof for any purpose, nor shall anything contained
herein be construed to confer upon the Holder of this Warrant, as such, any of
the rights of a shareholder of the Company or any right to vote for the election
of directors or upon any matter submitted to shareholders at any meeting
thereof, or to give or withhold consent to any corporate action (whether upon
any recapitalization, issuance of stock, reclassification of stock, change of
par value or change of stock to no par value, consolidation, merger, conveyance
or other vise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until the Warrant shall have been exercised and
the shares purchasable upon the exercise hereof shall have become deliverable,
as provided herein.

                (b)    Replacement. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of mutilation, on surrender and cancellation of
this Warrant, the Company, at the Holder's expense, will execute and deliver, in
lieu of this Warrant, a new Warrant of like tenor.

                (c)    Notice. Any notice given to either party under this
Warrant shall be in writing, and shall be addressed as follows, or to such other
address as the party receiving such notice shall have

38

--------------------------------------------------------------------------------


previously specified to the party sending such notice. Any notice hereunder
shall be deemed to have been given upon the earlier of delivery thereof by hand
delivery, by courier, or by standard form of telecommunication or three
(3) business days after the mailing thereof in the U.S. mail if sent registered
mail with postage prepaid.

    If to the Holder:     Kubota Solid Technology Corporation ("KUSCO")
1-7 Higashishinbasi-2 chome
Minato-ku,
Tokyo 105-0021 JAPAN     Attention:   Mr. Hironao Ichinohe
Manager of Administration     Telephone:   81-3-3438-3868     Telefax:  
81-3-3438-3473
 
 
If to the Company:     815 Colorado Boulevard
Los Angeles, CA 90041-1777     Attention:   Louis A. Greco
Chief Financial Officer     Telephone:   (213) 259-3841     Telefax:  
(213) 259-4969

                (d)    Governing Law. This Warrant shall be governed and
construed under the laws of the State of California.

        This Warrant is executed as of this 30th day of December, 1999.

    THE MACNEAL-SCHWENDLER CORPORATION
 
 
By:
 
/s/  LOUIS A. GRECO      

--------------------------------------------------------------------------------


 
 
Name:
 
Louis A. Greco

--------------------------------------------------------------------------------


 
 
Title:
 
Chief Financial Officer

--------------------------------------------------------------------------------

39

--------------------------------------------------------------------------------


EXHIBIT 1


NOTICE OF EXERCISE


TO:    THE MACNEAL-SCHWENDLER CORPORATION

        1.    The undersigned hereby elects to
purchase                        shares of Common Stock of The MacNeal-Schwendler
Corporation pursuant to the terms of the attached Warrant, and tenders herewith
payment of the purchase price of such shares in full.

        2.    Please issue a certificate or certificates representing said
shares of Common Stock in the name of the Holder at the address specified below:

Kubota Solid Technology Corporation ("KUSCO")
1-7 Higashishinbasi-2 chome
Minato-ku,
Tokyo 105-0021 JAPAN

        3.    The undersigned represents that the aforesaid shares of Common
Stock are being acquired for the account of the undersigned for investment and
not with a view to, or for resale in connection with, the distribution thereof
and that the undersigned has no present intention of distributing or reselling
such shares.

    Kubota Solid Technology Corporation ("KUSCO")
 
 
     

--------------------------------------------------------------------------------

(Signature of Holder)

40

--------------------------------------------------------------------------------



QuickLinks


COMMON STOCK PURCHASE WARRANT REVISED
THE MACNEAL-SCHWENDLER CORPORATION
EXHIBIT 1
NOTICE OF EXERCISE
COMMON STOCK PURCHASE WARRANT REVISED
THE MACNEAL-SCHWENDLER CORPORATION
EXHIBIT 1
NOTICE OF EXERCISE
COMMON STOCK PURCHASE WARRANT
THE MACNEAL-SCHWENDLER CORPORATION
EXHIBIT 1
NOTICE OF EXERCISE
COMMON STOCK PURCHASE WARRANT
THE MACNEAL-SCHWENDLER CORPORATION
EXHIBIT 1
NOTICE OF EXERCISE
COMMON STOCK PURCHASE WARRANT
THE MACNEAL-SCHWENDLER CORPORATION
EXHIBIT 1
NOTICE OF EXERCISE
COMMON STOCK PURCHASE WARRANT
THE MACNEAL-SCHWENDLER CORPORATION
EXHIBIT 1
NOTICE OF EXERCISE
COMMON STOCK PURCHASE WARRANT
THE MACNEAL-SCHWENDLER CORPORATION
EXHIBIT 1
NOTICE OF EXERCISE
COMMON STOCK PURCHASE WARRANT
THE MACNEAL-SCHWENDLER CORPORATION
EXHIBIT 1
NOTICE OF EXERCISE
